Title: From Thomas Jefferson to De Langeac, 12 October 1786
From: Jefferson, Thomas
To: Langeac, August Louis Joseph Fidèle Amand de Lepinasse, Comte de



Sir
Paris Octr. 12th. 1786

An officer having some time ago left an opposition here against the payment of the rent due and to become due for the house, I asked information of some gentlemen of the diplomatic corps as well as at Versailles, of the manner in which I should conduct myself on such occasions. The result was that when an opposition should be made by an officer I was at liberty either to disregard it or to have the parties punished: but that when it should be asked by the party himself without the intervention of an officer, it would be expected that I should comply with it; or that it might become the subject of a complaint to my sovereign. Two persons having  applied without observing the proper form I took no notice of them, but continued to pay you the rents; but a third, of the name of Jacques De Veaux Meunier Platrier au dessus de la rue de Clichy, having asked me by letter to retain in my hands a sum for which he has brought suit against you, I consider myself as bound to comply with his request. I took the liberty therefore of expressing to you my wish that you could make such arrangement with him as would leave me at liberty to make my payments to yourself as usual. I would greatly prefer the paying these monies as they become due to yourself and unacquainted as I am with the laws of the country, it would be a great perplexity to me to be placed between opposing demands. As a proof of my wish to conform myself to your desire, I now enclose you an order on Mr. Grand for the quarter’s rent which will become due the middle of this month, and I shall be happy if either a public order or private arrangement may relieve me from the obligation of complying with De Veaux’s request at some future time.
The persons whom you shall send to examine the works of Carpentry in the basse-cour shall be recieved and I shall be happy in every occasion of satisfying you of the respect with which I have the honor to be Sir your most obedient humble Servant,

Th: Jefferson

